Exhibit 10.2

ImmunoCellular Therapeutics, Ltd.

EMPLOYMENT AGREEMENT

for

David Fractor

This Employment Agreement (the “Agreement”) is made between ImmunoCellular
Therapeutics, Ltd. (the “Company”) and David Fractor (“Executive”)
(collectively, the “Parties”), effective as of the date signed by all Parties
(the “Effective Date”).

Whereas, Executive is a current executive of the Company, and wishes to continue
to be employed by and to provide services to the Company in return for certain
compensation and benefits;

Whereas, the Company desires to continue to employ Executive and wishes to
provide Executive with certain compensation and benefits in return for such
employment services;

Whereas, the Parties seek to memorialize existing terms and conditions of
Executive’s employment; and

Whereas, the Company seeks to provide Executive with certain new terms and
conditions of employment;

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree to the
following:

1.Employment by the Company.

1.1Position.  Executive shall continue to serve as the Company’s Vice President,
Finance and Principal Accounting Officer. This is a part-time position requiring
approximately 80% of a regular full-time schedule.  

1.2Duties and Location.  Executive shall perform such duties as are required by
the Company’s President and Chief Executive Officer, to whom Executive
reports.  Executive shall work in the Company’s headquarters. The Company
reserves the right to reasonably require Executive to perform his duties at
places other than Executive’s primary office location from time to time, and to
require reasonable business travel.  The Company may modify Executive’s job
title and duties as it deems necessary and appropriate in light of the Company’s
needs and interests from time to time.

1.3Policies and Procedures.  The employment relationship between the Parties
shall continue to be governed by the general employment policies and practices
of the Company, except that when the terms of this Agreement differ from or are
in conflict with the Company’s general employment policies or practices, this
Agreement shall control.

1.

--------------------------------------------------------------------------------

Exhibit 10.2

2.Compensation.

2.1Salary.  Executive’s base salary shall be $184,233.50 per year (the “Base
Salary”), subject to standard payroll deductions and withholdings and payable in
accordance with the Company’s regular payroll schedule.

2.2Annual Cash Bonus.  Executive will be eligible for an annual discretionary
cash bonus of up to twenty percent (20%) of Executive’s Base Salary (the “Annual
Bonus”).  Whether Executive receives an Annual Bonus for any given year, and the
amount of any such Annual Bonus, will be determined by the Board of Directors
(the “Board”) (or the Compensation Committee of the Board) in its sole
discretion based upon the Company’s and Executive’s achievement of objectives
and milestones to be determined on an annual basis.  Any Annual Bonus that is
awarded will be paid within the first ninety (90) days of the calendar year
following the applicable bonus year.  Executive will not be eligible for, and
will not earn, any Annual Bonus (including a prorated bonus) if Executive’s
employment terminates for any reason before the payment date.

2.3Equity.  Executive has previously been granted certain equity interests in
the Company.  Those equity interests shall continue to be governed in all
respects by the terms and conditions set forth in the applicable equity plan
documents and option agreement.

3.Standard Company Benefits. Executive shall continue to be eligible to
participate in all employee benefit programs for which Executive is eligible
under the terms and conditions of the benefit plans that may be in effect from
time to time and provided by the Company to its employees.  The Company reserves
the right to cancel or change the benefit plans or programs it offers to its
employees at any time.  

4.Expenses.  The Company will continue to reimburse Executive for reasonable
travel, entertainment or other expenses incurred by Executive in furtherance or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

5.Termination of Employment; Severance

5.1At-Will Employment.  Executive’s employment relationship remains
at-will.  Either Executive or the Company may terminate the employment
relationship at any time, with or without cause or advance notice.  

5.2Termination Without Cause; Resignation for Good Reason.  

(i)The Company may terminate Executive’s employment with the Company at any time
without Cause (as defined below).  Further, Executive may resign at any time for
Good Reason (as defined below).

(ii)In the event Executive’s employment with the Company is terminated by the
Company without Cause, or Executive resigns for Good Reason, then provided such
termination constitutes a “separation from service” (as defined under

2.

--------------------------------------------------------------------------------

Exhibit 10.2

Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), and provided that Executive
remains in compliance with the terms of this Agreement, the Company shall
provide Executive with the following severance benefits:

(a)The Company shall pay Executive, as severance, four (4) months of Executive’s
base salary in effect as of the date of Executive’s employment termination,
subject to standard payroll deductions and withholdings (the “Severance”).  The
Severance will be paid in equal installments on the Company’s regular payroll
schedule over the four (4) month period following Executive’s Separation from
Service; provided, however, that no payments will be made prior to the 60th day
following Executive’s Separation from Service.  On the 60th day following
Executive’s Separation from Service, the Company will pay Executive in a lump
sum the Severance that Executive would have received on or prior to such date
under the standard payroll schedule but for the delay while waiting for the 60th
day in compliance with Code Section 409A, with the balance of the Severance
being paid as originally scheduled.

(b)Provided Executive timely elects continued coverage under COBRA, the Company
shall pay Executive’s COBRA premiums to continue Executive’s coverage (including
coverage for eligible dependents, if applicable) (“COBRA Premiums”) through the
period (the “COBRA Premium Period”) starting on Executive’s Separation from
Service and ending on the earliest to occur of: (i) six (6) months following
Executive’s Separation from Service; (ii) the date Executive becomes eligible
for group health insurance coverage through a new employer; or (iii) the date
Executive ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination. In the event Executive becomes covered under another
employer's group health plan or otherwise cease to be eligible for COBRA during
the COBRA Premium Period, Executive must immediately notify the Company of such
event.  Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company instead shall pay to Executive, on the
first day of each calendar month, a fully taxable cash payment equal to the
applicable COBRA premiums for that month (including premiums for Executive and
Executive’s eligible dependents who have elected and remain enrolled in such
COBRA coverage), subject to applicable tax withholdings (such amount, the
“Special Cash Payment”), for the remainder of the COBRA Premium
Period.  Executive may, but is not obligated to, use such Special Cash Payments
toward the cost of COBRA premiums.  

(c)The Company will accelerate the vesting of the equity interests granted to
Executive, such that the shares that would have vested in the six (6) months
following Executive’s Separation from Service shall be deemed vested and
exercisable as of Executive’s last day of employment (the “Accelerated
Vesting”).  

(iii)If the Company terminates Executive’s employment with the Company without
Cause, or Executive resigns for Good Reason, in either case within twelve (12)
months following the closing of a Change in Control (as defined below), then in
addition to the Severance and COBRA Premiums (or Special Cash Payments set forth

3.

--------------------------------------------------------------------------------

Exhibit 10.2

above), the Company will accelerate the vesting of the equity interests granted
to Executive, such that twenty-five percent (25%) of the then-unvested shares
subject to the equity interests will be deemed vested and exercisable as of
Executive’s last day of employment.

5.3Termination for Cause; Resignation Without Good Reason; Death or Disability.

(i)The Company may terminate Executive’s employment with the Company at any time
for Cause.  Further, Executive may resign at any time without Good
Reason.  Executive’s employment with the Company may also be terminated due to
Executive’s death or disability.  

(ii)If Executive resigns without Good Reason, or the Company terminates
Executive’s employment for Cause, or upon Executive’s death or disability, then
(i) Executive will no longer vest in any equity interests, (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately
(except as to amounts already earned), and (c) Executive will not be entitled to
any severance benefits, including (without limitation) the Severance, COBRA
Premiums, Special Cash Payments or Accelerated Vesting.  

6.Conditions to Receipt of Severance, COBRA Premiums, Special Cash Payments and
Accelerated Vesting.  The receipt of the Severance, COBRA Premiums, Special Cash
Payments and Accelerated Vesting will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form satisfactory to
the Company (the “Separation Agreement”) within a time period specified by the
Company.  No Severance, COBRA Premiums, Special Cash Payments or Accelerated
Vesting will be paid or provided until the Separation Agreement becomes
effective.  Executive shall also resign from all positions and terminate any
relationships as an employee, advisor, officer or director with the Company and
any of its affiliates, each effective on the date of termination.

7.Section 409A.  It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent no so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A.  For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Executive’s right
to receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct
payment.  Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i), and if any of the payments upon Separation from Service set
forth herein and/or under any other agreement with the Company are deemed to be

4.

--------------------------------------------------------------------------------

Exhibit 10.2

“deferred compensation”, then to the extent delayed commencement of any portion
of such payments is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A, such payments shall not be provided to Executive prior to the earliest of
(i) the expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company, (ii) the date of Executive’s death or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation.  Upon the first business day following the expiration of
such applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Paragraph shall be paid in a lump sum to Executive, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.

8.Definitions.  

(i)Cause.  For purposes of this Agreement, “Cause” for termination will
mean:  (a) commission of any felony or crime involving dishonesty; (b)
participation in any fraud against the Company; (c) material breach of
Executive’s duties to the Company; (d) persistent unsatisfactory performance of
job duties after written notice from the Board and a reasonable opportunity to
cure (if deemed curable); (e) intentional damage to any property of the Company;
(f) misconduct, or other violation of Company policy that causes harm; (g)
breach of any written agreement with the Company; and
(h) conduct by Executive which in the good faith and reasonable determination of
the Board demonstrates gross unfitness to serve.  

(ii)Good Reason.  For purposes of this Agreement, Executive shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Executive’s prior written consent:  (a)
a material reduction in Executive’s base salary, which the parties agree is a
reduction of at least 10% of Executive’s base salary (unless pursuant to a
salary reduction program applicable generally to the Company’s similarly
situated employees); or (b) a material reduction in Executive’s duties
(including responsibilities and/or authorities), provided, however, that a
change in job position shall not be deemed a “material reduction” in and of
itself unless Executive’s new duties are materially reduced from the prior
duties; or (c) relocation of Executive’s principal place of employment to a
place that increases Executive’s one-way commute by more than sixty (60) miles
as compared to Executive’s then-current principal place of employment
immediately prior to such relocation.  In order to resign for Good Reason,
Executive must provide written notice to the Company’s CEO within 30 days after
the first occurrence of the event giving rise to Good Reason setting forth the
basis for Executive’s resignation, allow the Company at least 30 days from
receipt of such written notice to cure such event, and if such event is not
reasonably cured within such period, Executive must resign from all positions
Executive then holds with the Company not later than 90 days after the
expiration of the cure period.

(iii)Change of Control.  For purposes of this Agreement, “Change of Control”
shall mean:  (a) the acquisition of the Company by another entity by means of
any transaction or series of related transactions to which the Company is party
(including, without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding any sale of stock for capital raising purposes)
other than a transaction or series

5.

--------------------------------------------------------------------------------

Exhibit 10.2

of transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction continue to retain (either by
such voting securities remaining outstanding or by such voting securities being
converted into voting securities of the surviving entity), as a result of shares
in the Company held by such holders prior to such transaction, at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such
transaction or series of transactions; (b) a sale, lease or other conveyance of
all or substantially all of the assets of the Company; or (c) any liquidation,
dissolution or winding up of the Company, whether voluntarily or involuntarily.

9.Proprietary Information Obligations.

9.1Confidential Information Agreement.  Executive shall continue to abide by the
At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement (the “Confidentiality Agreement”) Executive previously
executed.

9.2Third-Party Agreements and Information.  Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement.  Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party.  During Executive’s employment by the Company, Executive will use
in the performance of Executive’s duties only information which is generally
known and used by persons with training and experience comparable to Executive’s
own, common knowledge in the industry, otherwise legally in the public domain,
or obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.  

10.Outside Activities During Employment.  Because Executive is a part-time
employee, Executive is permitted to engage in outside employment or business
ventures (including consulting work for other entities), so long as such
activities do not materially interfere with the performance of Executive’s
duties hereunder; provided, however, that prior to commencing any such work,
Executive shall be required to identify such employment or consulting work to
the Company’s CEO for prior approval.  It is presumed that the Company will not
approve any activity for, or on behalf of, any entity that is adverse to,
antagonistic to, or competitive with the Company or its business or prospects,
financial or otherwise.

11.Non-Solicitation.  Executive agree that during the period of employment with
the Company and for twelve (12) months after the date Executive’s employment is
terminated for any reason, Executive will not, either directly or through
others, solicit or encourage or attempt to solicit or encourage any employee,
independent contractor, or consultant of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or entity.

6.

--------------------------------------------------------------------------------

Exhibit 10.2

12.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, including
but not limited to statutory claims, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in Los Angeles, California, conducted by JAMS, Inc. (“JAMS”) under
the then applicable JAMS rules (which can be found at the following web address:
MACROBUTTON HtmlResAnchor http://www.jamsadr.com/rulesclauses).  By agreeing to
this arbitration procedure, both Executive and the Company waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding.  The Company acknowledges that Executive will have the right to be
represented by legal counsel at any arbitration proceeding.  The arbitrator
shall:  (a) have the authority to compel adequate discovery for the resolution
of the dispute and to award such relief as would otherwise be permitted by law;
and (b) issue a written arbitration decision, to include the arbitrator’s
essential findings and conclusions and a statement of the award.  The arbitrator
shall be authorized to award any or all remedies that Executive or the Company
would be entitled to seek in a court of law.  The Company shall pay all JAMS’
arbitration fees in excess of the amount of court fees that would be required of
the Executive if the dispute were decided in a court of law.  Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.  Any awards or orders in such arbitrations may be entered
and enforced as judgments in the federal and state courts of any competent
jurisdiction.

13.General Provisions.

13.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

13.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

13.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

13.4Complete Agreement.  This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between Executive and the Company
with regard to this subject matter and is the complete, final, and exclusive

7.

--------------------------------------------------------------------------------

Exhibit 10.2

embodiment of the Parties’ agreement with regard to this subject matter.  This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations.  It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by a duly authorized officer of the Company.

13.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

13.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

13.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

13.8Tax Withholding and Indemnification.  All payments and awards contemplated
or made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities.  Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

13.9Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.  

In Witness Whereof, the Parties have executed this Agreement on the day and year
written below.

ImmunoCellular Therapeutics, Ltd.

By: /s/ Andrew Gengos

Andrew Gengos

Chief Executive Officer

 

Date: September 17, 2015

 

 

8.

--------------------------------------------------------------------------------

Exhibit 10.2

Executive

 

/s/ David Fractor

David Fractor

 

 

Date: September 17, 2015

 

9.